Citation Nr: 0730110	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  05-21 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for hepatitis C.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for sebaceous cysts, 
also claimed as skin condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to March 
1971.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 2004 rating decision 
issued by the RO.

The veteran's claim was the subject of previous decisions.  
The Board has a legal duty to address the "new and material 
evidence" requirement under 38 C.F.R. § 3.156(a) regardless 
of the actions of the RO.  

If the Board finds that no new and material evidence has been 
submitted, it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet.App. 1, 4 
(1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet.App. 239, 244 (1993).  


FINDINGS OF FACT

1.  The veteran's claims of service connection for hepatitis 
C and sebaceous cyst, also claimed as a skin condition, were 
previously denied by the RO in rating decisions in June 1976 
and June 2002; he was notified of these decisions and his 
appellate rights, but did not perfect a timely appeal.

2.  The veteran has not presented evidence since the June 
2002 rating decision that is more than cumulative and 
duplicative of the evidence previously on file or that is 
capable of raising a reasonable possibility of substantiating 
the claims of service connection for hepatitis C and 
sebaceous cyst, also claimed as a skin condition.


CONCLUSION OF LAW

New and material evidence sufficient to reopen the claims of 
service connection for hepatitis C and sebaceous cyst, also 
claimed as a skin condition, has not been submitted.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him a comprehensive 
VA examination addressing his claimed disorder.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in an August 2004 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.

Recently, in Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that while the VCAA notice 
need not be contained in a single communication, post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case) cannot satisfy the duty to notify.  
The Federal Circuit further held that such notice should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.

The requirements for adequacy of VCAA notice were further 
clarified by the United States Court of Appeals for Veterans 
Claims (Court) in Mayfield v. Nicholson, 20 Vet.App. 537 
(2006).  In this decision, the Court determined that VCAA 
notification did not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  Additionally, the Court 
found that a Supplemental Statement of the Case, when issued 
following a VCAA notification letter, satisfied the due 
process and notification requirements for an adjudicative 
decision as required under the Federal Circuit's Mayfield 
decision.

Here, the noted VCAA letter was issued subsequent to the 
appealed June 2004 rating decision.  However, the RO 
readjudicated the appeal in an April 2005 Statement of the 
Case.  

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  By a March 2006 letter the RO 
notified the veteran of the evidence necessary to establish 
both disability ratings and effective dates in compliance 
with these requirements.  Id.  The Board acknowledges that 
such notice was not issued until after the rating decision on 
appeal had been issued.  As such, the notice was not timely.  
The Board finds, however, that the veteran was not prejudiced 
by such timing error as the denial of the claims in this 
appeal renders moot any question as to the appropriate 
disability rating or effective date to be assigned.

The Board is also aware of the considerations of the Court in 
Kent v. Nicholson, 20 Vet. App. 1 (2006), regarding the need 
for notification of the evidence and information that is 
necessary to reopen a claim and what is necessary to 
establish entitlement to the underlying claim for the benefit 
sought.  However, there is no violation in this case.  In the 
August 2004 VCAA letter, the veteran was advised of both the 
type of evidence needed to reopen his claim and what was 
necessary to establish entitlement to the claimed benefit.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

Analysis

Generally, a final rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. §§ 7104, 7105.  Under 38 U.S.C.A. 
§ 5108, however, "if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are effective in this case because the veteran's claim was 
received subsequent to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decision makers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim."  
Such evidence must also "raise a reasonable possibility of 
substantiating the claim."  

The veteran's claims of service connection for hepatitis C 
and sebaceous cyst were previously denied by the RO in a 
rating decision in June 1976.  The evidence of record at the 
time of the June 1976 denial included the veteran's service 
medical records, a February 1975 VA treatment record, and the 
April 1976 VA examination.  The Board is aware that the 
service medical records indicated treatment for infectious 
hepatitis (now known as Hepatitis A) in August 1970.  In a 
May 1969 Report of Medical History, the examiner noted a 
small sebaceous cyst; no other service medical records 
contain any indication of treatment for sebaceous cysts or 
other skin disorder.  The February 1975 post-service VA 
treatment record reported treatment for sebaceous cysts on 
the veteran's upper abdomen and right chest.  The April 1976 
VA examination noted scattered cystic swelling and history of 
hepatitis.  However, the RO denied the claims.  The veteran 
was notified of this decision and did not initiate a timely 
appeal.

In July 2001, the veteran filed a claim to reopen his claims 
of service connection for a skin disability and hepatitis C.  
In the June 2002 rating decision, the RO denied both claims.  
The evidence of record at the time of the June 2002 denial 
included the veteran's service medical records showing 
infectious hepatitis (hepatitis A), post-service VA treatment 
records from July 1998 to April 2002 showing a current 
diagnosis of hepatitis C and a history of sebaceous cysts, a 
VA examination report dated March 2002, and private medical 
records from January 1979 to May 2000.  The veteran was 
notified of the June 2002 denial, and he did file a notice of 
disagreement to initiate an appeal, but he did not file a 
timely substantive appeal to perfect his appeal.  The Board 
notes that the veteran filed two statements in March and May 
2003, which fell within the time period for a filing a timely 
substantive appeal to the June 2002 rating decision.  
However, these statements were simply inquiries as to why it 
was "taking so long" to process his appeal and to request a 
letter telling him where he stood in the matter.  Neither of 
these statements expressed a desire by the veteran to appeal 
any of the issues from the June 2002 rating decision.  As 
such, they cannot be construed as a substantive appeal to any 
issue from the June 2002 rating decision.  Thus, the Board 
finds that the June 1976 and June 2002 rating decisions are 
final.  38 U.S.C.A. § 7105(c).

Since the June 2002 rating decision, the additional evidence 
received includes VA treatment records from March 2001 to 
March 2002 and various lay statements submitted by the 
veteran.  

On review, the Board finds that the VA treatment records from 
March 2001 to March 2002 are not "new" with respect to the 
claims because they are duplicative of records considered at 
the time of the previous June 2002 decision.  With respect to 
the various lay statements, the Board finds that although 
they are "new" in the sense that they were not of record at 
the time of the June 2002 rating decision, these statements 
are not material in that they merely reiterate the veteran's 
belief that the previous denial was incorrect.  Further, the 
veteran has not alleged that there is additional medical 
evidence available to support his assertions.

As such, the additional evidence is not new and material and 
it does not raise a reasonable possibility of substantiating 
the veteran's claims of service connection for hepatitis C 
and sebaceous cyst, also claimed as a skin condition.  
Consequently, the veteran has not presented new and material 
evidence sufficient to reopen the claims of service 
connection for hepatitis C and sebaceous cyst, also claimed 
as a skin condition, and the appeal must be denied on this 
basis.


ORDER

As new and material evidence has not been submitted to reopen 
the claim of service connection for hepatitis C, the appeal 
to this extent is denied.  

As new and material evidence has not been submitted to reopen 
the claim of service connection for sebaceous cyst, also 
claimed as a skin condition, the appeal to this extent is 
denied.  


____________________________________________
M. N. HYLAND
Acting Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


